Reginald V. Ray, relator, commenced this mandamus action to compel respondent, Judge Stuart Friedman, to issue a ruling on relator's Motion for Rehearing on Crim.R. 32.3 Revocation of Probation that he filed on May 30, 1997, in C.P. Case No. CR-258536. Respondent moved to dismiss the petition as moot by submitting a certified, file-stamped copy of a journal entry dated December 1, 1998, wherein respondent granted relator's motion. Since the relief requested has been performed, this action is now moot and respondent's motion to dismiss is granted.
Case dismissed. Costs to respondent.
ANN DYKE, J., CONCURS
                                _______________________________ JAMES M. PORTER ADMINISTRATIVE JUDGE